Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Regarding claim 1, in line 25 “an sealed” should read –a sealed--.
In line 26, “the evaporator” should read –an evaporator.--.
Regarding claim 5, in line 8, “the heat-sinking component” should read –the at least one heat-sinking component--.
Regarding claims 2-4, 6-7, the claims are objected to by virtue of their dependency on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 16, the claim recites the limitation “the middle position.” There is insufficient antecedent basis for this limitation in the claim.
In line 17, the claim recites the limitation “the inner side.” There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear what “the inner side” is.
For the purpose of this examination, the claim has been interpreted to mean, in lines 16-17:
--…configured at a middle position of the fifth board along with the fourth board near the middle position of the fifth and fourth boards.--.
Regarding claim 4, in lines 2-3, the claim recites the limitations “the two ends of the second board” and “the outer side.” There is insufficient antecedent basis for these limitations in the claim.
in lines 4-5, the claim recites the limitation “the two ends of the fifth board.” There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this examination, the claim has been interpreted to mean, in lines 2-3:
--…wherein the positions of two ends of the second board near an outer side are...--,
and, in lines 4-5:
--…the positions of ends of the fifth board along…--.
Regarding claims 2-3 and 5-8, the claims are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rice (US 2020/0271390).
Regarding claim 1, Rice discloses: 
a fast heat-sinking device (figs. 2-5), comprising 
at least one heat-sinking component which is formed by means of conjunctively assembling an outer wall board (4) (as seen in fig. 4) and an inner wall board (4) (as seen in fig. 4) (see also fig. 5, where a plurality of outer and inner wall boards -4- of the stack -14- are assembled together);
the outer wall board (4) with a first board, a second board and a third board (see annotated fig. 4-RICE OUTER, page 4), in which the second board is located on one side of the first board, the third board is located on the other side of the first board, and a preset angle (90 degrees) being formed between the third board and the first board such that a semi-open first evaporation area is formed within the outer wall board (4) (see annotated fig. 4-RICE OUTER, page 4);
the inner wall board (4) being installed with a fourth board, a fifth board and a sixth board (see annotated fig. 4-RICE INNER, page 4), in which the fifth board is located on one side of the fourth board, the sixth board being located on the other side of the fourth board, and preset angles (90 degrees) being respectively formed between the fifth and the sixth boards and the fourth board such that a semi-open second evaporation area is formed within the inner wall board (4), and a gap configured at a middle position of the fifth board along with the fourth board near the middle position of the fifth and fourth boards (see annotated fig. 4-RICE INNER, below);
therefore, the inner wall board (4) is attached to one side of the outer wall board (4) (clearly seen in fig. 2) thus allowing to be further assembled into a heat-sinking component (best seen in figs. 2 and 5), and 
the first evaporation area and the second evaporation area are connected in communication at the gap (clearly seen in fig. 5, where the outer an inner walls -4- of the stack -14- are aligned);
in addition, a plurality of such heat-sinking components (4 plus 4) are continuously arranged towards the same direction to become a heat-sinking module (clearly seen in fig. 5).

    PNG
    media_image1.png
    324
    811
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    325
    811
    media_image2.png
    Greyscale

The recitation “a fast heat-sinking device for evaporators” is considered to be a recitation with respect to the manner in which a claimed apparatus is intended to be used. It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations of the claimed, as is the case here. Refer to MPEP 2114 (II). In the instant case, the heat-sinking device taught by Rice can be used for evaporators.
The recitation "the outer wall board being separately installed" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Rice is the same as or makes the product claimed obvious, meeting this limitation of the claim. 
Rice does not disclose the gap being concavely configured, but rectangularly configured. However, it would have been an obvious matter of design choice to have the gap concavely configured, since the shape of the gap along the boards doesn’t change their function, and applicant has not disclosed that having the gap concavely configured solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well having the gap shaped in other manners.  Further, t has been held that changing the shape of an old device is a matter of design choice which involves only routine skill in the art. MPEP 2144.04, section IV, part A. 
The recitation “…so as to further together form an air concentration area” is considered to be a recitation with respect to the manner in which a claimed apparatus is intended to be used. It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations of the claimed, as is the case here. Refer to MPEP 2114 (II). In the instant case, the first evaporation area and the second evaporation area of the heat-sinking components of Rice, being connected in communication at the gap can form, together, an air concentration area.
The recitation “…so as to be installed inside a sealed outer case to act as a heat-sinking structure of an evaporator.” is hypothetical language that is not the same as a positive recitation such as “is installed”. See In re Collier, 158 U.S.P.Q. 266. 
Regarding claims 2-3, the recitations "the outer wall board being manufactured by integrally forming or mutually connecting in fixation the first board, the second board and the third board." and "the inner wall board being manufactured by integrally forming or mutually connecting in fixation the fourth board, the fifth board and the sixth board." are considered to be product by process limitations (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In this instance, the product taught by Rice is the same as or makes the product claimed obvious, meeting this limitation of the claim. 
Regarding claim 5, Rice discloses: 
the outer wall board (4) being openly configured with one or more first liquid slot on the side neighboring the third board and openly configured with an air slot on the side neighboring the second board (see annotated fig. 4-RICE OUTER, page 4), and 
the inner wall board (4) being also openly configured with one or more second liquid slot on the side neighboring the sixth board, such that, when the inner wall board and the outer wall board are assembled to form the at least one heat-sinking component, each first liquid slot and each second liquid slot can connectively communicate to create a channel (clearly seen in fig. 5, where the outer and inner walls -4- are aligned), while the air slot and the gap connectively communicate to create a channel (clearly seen in fig. 5, where the outer wall board’s air slot and the inner wall board’s gap are aligned, as comparing figure 5 and annotated figs, 4-RICE OUTER and INNER, page 4).
MPEP 2114 II clearly states “Apparatus claims cover what a device is, not what a device does" and “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 5 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding the “enabling liquid circulation” and the “enabling air circulation” limitations, the invention as taught by Rice is deemed fully capable of performing such function. 
Regarding claim 6, Rice discloses: 
the outer wall board thickness of the outer wall board (4) being equal to the inner wall board thickness of the inner wall board (4) (fig. 4 as applies to fig. 5).
Regarding claim 8, Rice discloses: 
the minimum height at the gap concavely configured on the inner wall board (4) being equal to 0.3~0.7 times of the total height of the outer wall board (4) as can be gleaned from comparing annotated figs. 4-RICE OUTER and INNER, page 4) (it is noted, the heat-sinking device is rotatable 90 degrees, as can be seen in figures 6-7, par. 0027, lines 8-9).

Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.  (US 6,672,379, herein “Wang”).
Regarding claim 1, Wang discloses: 
a fast heat-sinking device (figs. 6-7) for evaporators (10), comprising 
at least one heat-sinking component which is formed by means of conjunctively assembling an outer wall board (11) and an inner wall board (11) (as seen in fig. 6) (see also fig. 7, where a plurality of outer and inner wall boards -11- are assembled together into an evaporator 10);
the outer wall board (11) with a first board, a second board and a third board, in which the second board is located on one side of the first board, the third board is located on the other side of the first board, and a preset angle (90 degrees) is formed between the third board and the first board such that a semi-open first evaporation area is formed within the outer wall board (11);
the inner wall board (11) being installed with a fourth board, a fifth board and a sixth board (see annotated fig. 6-WANG, page 9), in which the fifth board is located on one side of the fourth board, the sixth board being located on the other side of the fourth board, and preset angles (90 degrees) are respectively formed between the fifth and the sixth boards and the fourth board such that a semi-open second evaporation area is formed within the inner wall board (11), and a gap (16) configured at a middle position of the fifth board along with the fourth board near a middle position of the fifth and fourth boards (see annotated fig. 6-WANG, page 9);
therefore, the inner wall board (11) is attached to one side of the outer wall board (11) (clearly seen in fig. 7) thus allowing to be further assembled into a heat-sinking component (fig. 7), and 
the first evaporation area and the second evaporation area are connected in communication at the gap (16) (clearly seen in figs. 6-7, where the outer an inner walls -11- are aligned);
in addition, a plurality of such heat-sinking components (11 plus 11) are continuously arranged towards the same direction to become a heat-sinking module (clearly seen in fig. 7).
The recitation "the outer wall board being separately installed" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Wang is the same as or makes the product claimed obvious, meeting this limitation of the claim. 
Wang does not disclose the gap being concavely configured, but rectangularly configured. However, it would have been an obvious matter of design choice to have the gap concavely configured, since the shape of the gap along the boards doesn’t change their function, and applicant has not disclosed that having the gap concavely configured solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well having the gap shaped in other manners.  Further, t has been held that changing the shape of an old device is a matter of design choice which involves only routine skill in the art. MPEP 2144.04, section IV, part A. 
The recitation “…so as to further together form an air concentration area” is considered to be a recitation with respect to the manner in which a claimed apparatus is intended to be used. It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations of the claimed, as is the case here. Refer to MPEP 2114 (II). In the instant case, the first evaporation area and the second evaporation area of the heat-sinking components of Wang, being connected in communication at the gap, can form, together, an air concentration area.
The recitation “…so as to be installed inside a sealed outer case to act as a heat-sinking structure of an evaporator.” is hypothetical language that is not the same as a positive recitation such as “is installed”. See In re Collier, 158 U.S.P.Q. 266. 


    PNG
    media_image3.png
    676
    711
    media_image3.png
    Greyscale

Regarding claim 4, Wang discloses: 
the positions of two ends of the second board near an outer side being respectively configured with a notch (see annotated fig. 6-WANG, above), and 
the gap (16) allowing to respectively form a protrusion at the positions of two ends of the fifth board along with the fourth board near the outer side (see annotated fig. 6-WANG, above), with each protrusion being installed within each notch so as to facilitate the tight and close attachment of the inner wall board onto one side of the outer wall board.
Regarding claim 7, Wang discloses: 
the evaporation area widths of the first evaporation area and the second evaporation area being 1~5 times of the outer wall board thickness of the outer wall board (see annotated fig. 6-WANG, page 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/             Primary Examiner, Art Unit 3763